Citation Nr: 0525884	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
tinnitus.

2.  Entitlement to service connection for scarred eardrums.  

(The issue of entitlement to specially adapted housing or a 
special home adaptation grant will be addressed in a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The appellant served on active duty from August 1965 to April 
1967.  He is a decorated veteran with a number of service-
connected disabilities, including those resulting from being 
wounded in combat in the Republic of Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from January 1998 and September 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

In a February 2001 decision, the Board concluded that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for hearing loss and tinnitus, 
but that additional development with respect to the 
underlying merits of the issue was necessary.  The Board 
requested this additional development in a Remand that 
followed the February 2001 decision, and the requested 
development has been substantially accomplished.  The Board 
also requested additional development in this remand with 
respect to another issue before the Board at that time, 
namely, entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder.  Following the completion of 
this requested development, the rating for that disability 
was increased to 70 percent, and the veteran, by way of a 
March 2005 statement from his representative, withdrew his 
appeal with respect to that issue.  Thus, given the fact that 
the veteran has perfected an additional appeal with respect 
to the issue of entitlement to service connection for scarred 
eardrums, the issues to be addressed in this decision are as 
listed on the first page herein.  


FINDINGS OF FACT

1.  Neither scarring of the eardrums, hearing loss, nor 
tinnitus was shown during the veteran's active military 
service. 

2.  The weight of the competent and probative evidence is 
against a conclusion that the veteran has a current 
disability associated with scarring of the eardrums, hearing 
loss, or tinnitus as a result of service.


CONCLUSION OF LAW

Neither scarring of the eardrums, tinnitus, nor hearing loss 
was incurred in or aggravated by active military service, nor 
may organic disease of the nervous system (sensorineural 
hearing loss) be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In February 2001, August 2003, and March 2004 letters, the RO 
informed the veteran of the provisions of the VCAA as 
applicable to his claims for service connection.  In 
addition, the RO issued detailed October 1999 and January 
2003 statements of the case (SOCs) and April 2003 and January 
2005 supplemental statements of the case (SSOCs), in which he 
and his representative were advised of all the pertinent laws 
and regulations.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that the 
SOCs and SSOCs issued by the RO clarified what evidence would 
be required to establish entitlement to service connection 
for the benefits sought.  The veteran responded to the RO's 
communications with additional evidence and argument, and 
indicated in July 2002 and December 2004 that he had no 
additional evidence to submit, thereby curing (or rendering 
harmless) any previous omission.

Finally, the claims file reflects that the April 2003 and 
January 2005 SSOCs contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) do no reflect any evidence 
of scarring of the eardrums, hearing loss, or tinnitus.  The 
SMRs do reflect that the veteran underwent an amputation 
below the left knee after being wounded by a 30-caliber 
machine gun round in 1966 while serving in combat in Vietnam.  
He was awarded the Purple Heart due to that injury, and he 
also was awarded the Bronze Star Medal with the Combat "V" 
device due to his heroic service in Vietnam.  

After service, VA audiometric testing in September 1983 
showed the veteran's hearing to be within normal limits.  
Additional evidence includes reports from private treatment 
in October 1991 that reflect complaints from the veteran 
about popping noises in the right ear with pain.  VA 
outpatient treatment records from February and April 1997 
indicate that, in February 1997, the veteran reported recent 
treatment for a left ear infection, possibly a furuncle on 
the left auditory canal.  The veteran also reported some 
residual ringing and intermittent popping of his ear.  
Examination of the left ear revealed some mild erythema of 
the external auditory canal with minimal tenderness on 
palpation externally.  The tympanic membrane was also noted 
to reflect some sclerosis.  The assessment included probable 
resolving left otitis externa and/or left otitis media.  In 
April 1997, it was noted that the veteran had recently been 
evaluated for right ear discomfort, with pus draining from 
his ear.  The veteran was placed on antibiotics and the 
problems reportedly resolved.  The assessment at the time was 
probable furuncle, left ear, now resolved.

A VA audiological examination in December 1997 revealed that 
the veteran reported a history of bilateral hearing loss, 
which had reportedly gotten worse.  He also complained of 
intermittent high frequency ringing in both ears.  
Examination of the tympanic membranes revealed some isolated 
areas of scarring.  Pure tone thresholds obtained in this 
examination were later reported by the RO in its January 1998 
rating decision to indicate 20, 20, 40, and 50 decibels at 
1000, 2000, 3000, and 4000 Hertz, respectively on the right, 
and 40, 35, 45, and 40 decibels at the same Hertz levels on 
the left.  The diagnosis rendered by the December 1997 VA 
examiner was simply "hearing loss."

A VA audiological examination in March 1998 revealed that the 
veteran again reported a history of hearing loss, with 
additional reports of occasional tinnitus, which seemed to be 
getting worse.  It was reported that the veteran had resorted 
to lip reading because of the severity of his hearing loss, 
and that the condition was related to exposure to gunfire and 
explosions during combat in Vietnam.  March 1998 pure tone 
thresholds were reported by the RO in its September 1998 
rating decision to indicate 45, 50, 55, and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively on the right ear, and 55, 
65, 75, and 85 at the same levels on the left.  The examiner 
indicated on the actual audiograms that these results 
revealed moderate to severe sensorineural hearing loss 
bilaterally; however, on a separate document, the diagnosis 
was indicated as possible sensorineural hearing loss.  
Examination was further found to reveal that both tympanic 
membranes were slightly sclerotic, and the assessment was 
hearing loss and mild otoscleroses.

A VA audiological examination in June 1998 noted that the 
veteran had received treatment for left ear impacted cerumen.  
Further, the veteran provided a history that included 
decreased hearing beginning in 1989 which later worsened in 
1995, and he also complained of intermittent headaches, with 
tinnitus and popping.  He also stated that he had stopped 
water sports because of concern over increasing hearing loss.  
June 1998 pure tone thresholds were reported by the RO in its 
second September 1998 rating decision to indicate 55, 55, 60, 
and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively on 
the right, and 60, 65, 70, and 70 at the same levels on the 
left.

After the February 2001 remand, the veteran was referred by 
VA to a private ear-nose-and-throat specialist to determine 
whether he had hearing loss or tinnitus as a result of 
service.  The reports from this examination include a 
discussion of the pertinent clinical history.  The physical 
examination revealed no evidence of infection, scars, or 
active infections in either ear.  There was a slight 
thickening of the left eardrum, noted to indicate a possible 
infection in the past.  With respect to the degree of hearing 
loss, the examiner referred to the June 1998 audiometric 
findings, and indicated that these findings reflected an 
average threshold of 58 decibels in the right ear and 66 
decibels in the left ear.  The diagnostic impression was 
"bilateral nerve hearing loss."  With respect to the issue 
of etiology, the examiner stated as follows:   

Tinnitus and dysfunction of the 
eustachian tube because hearing test 
performed in 1983, 16 years after he is 
discharged, indicating normal hearing 
[sic].  The hearing loss is not service 
connected.  The popping noise in the left 
ear is due to eustachian tube dysfunction 
and not related to the service.  His 
intermittent ringing of the left ear is 
secondary to nerve hearing loss.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304. There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Applying the criteria above to the pertinent facts summarized 
in the previous section, the Board concedes, as it did in its 
February 2001 decision that reopened the veteran's claim, 
that hearing loss disability as defined by 38 C.F.R. § 3.385 
is currently demonstrated.  However, with respect to the 
issue of whether any of the veteran's hearing difficulties, 
to include tinnitus, are related to service, the Board finds 
the professional opinion following the May 2002 examination, 
indicating that the veteran's present hearing difficulties 
are not related to service, to be highly probative negative 
evidence with respect to this question.  

While the Board acknowledges the prior notation, on a March 
1998 VA clinical report, that the veteran's hearing loss was 
the result of exposure to gunfire and explosions during 
service, this notation, unlike the conclusion following the 
May 2002 examination, did not follow a thorough discussion of 
the pertinent clinical history.  Thus, as the adjudication by 
the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another, see Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995), the 
Board finds the probative value of the May 2002 conclusion 
with respect to the etiology of the veteran's hearing 
problems to be greater than the March 1998 notation to the 
contrary.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Also, medical 
opinions based on an inaccurate factual premise have no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
In this case, given the silent service medical records; the 
1983 audiometric findings of normal hearing; and the long 
period of time between separation from service (approximately 
30 years) and the first probative evidence that the veteran 
is suffering from hearing loss, the Board must find the 
probative weight of the negative evidence represented by the 
May 2002 opinion to be exceed that represented by the 
positive evidence represented by the clinical notation 
following the March 1998 VA examination.  
With respect to the issue of scarring of the eardrums, no 
such scarring was demonstrated at the May 2002 examination, 
and there is otherwise no probative evidence of a current 
disability associated with scarring of the eardrums.  Thus, 
as there must be a current disability resulting from a 
condition or injury claimed to have been the results of 
service, and there is no competent evidence demonstrating 
such current disability, the claim for service connection for 
scarring of the ears must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  
In making the above determinations, the Board recognizes the 
veteran's valorous service and the fact that the nature of 
his duties in Vietnam must necessarily have included exposure 
to loud gunfire and explosions.  However, with all due 
respect to the assertions submitted by and on behalf of the 
veteran in this appeal, the competent evidence of record 
weighs against a conclusion that he has a current disability 
associated with any of the hearing/ear disorders for which 
service connection has been claimed which is etiologically 
related to service.  See Collette, Gregory, supra.  In this 
regard, neither the veteran nor his representative is deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.
In view of the foregoing, the Board finds that the probative 
value of the positive evidence represented by the lay 
assertions submitted by and on behalf of the veteran is 
outweighed by the negative evidence of record.  Therefore, a 
reasonable doubt is not raised in this case, and, therefore, 
the claims must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hearing loss with 
tinnitus is denied. 

Entitlement to service connection for scarred eardrums is 
denied.   




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


